DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/21.

Claim Objections
Claim 10 is objected to.  Claim 10 recites method steps.  The applicant should note that the final product is structurally claimed and is being examined, not the method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is not clear how the groove has a wall on a side and extends in a direction of the groove toward an opening since the wall is part of the groove.  The claim will be examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the applicant’s prior art JP 2016-35310 to Bridgestone Corp.
Regarding claim 9, ‘310 discloses a resin member (figs. 1 and 2) of reinforcing fibers [0027] and a weld section (WL and 14c) extending perpendicular with a groove (30 and 16F).
Regarding claim 10, the member has a trace gate (fig. 2: 58) and the outer surface of the member has the groove (30) in a vicinity of an end portion on a downstream side of the resin flow direction.  The applicant should note that the structure of the final product is being examined.
Regarding claim 11, an outer edge of an opening end surface of the groove an end edge portion (area adjacent 16E, F) extends at a non right angle with respect to both weld and perpendicular direction to weld.
Regarding claim 12, an outer edge of an opening end surface of the groove portion is formed in a parallelogram shape (see 30 and 16F).
Regarding claim 13, as best understood, the groove portion has a wall (ends surrounding 30 and 16F) on a side and extending toward an open end of the groove.
Regarding claim 15, the member is cylindrical and the weld extends in an axial direction (14C).
Regarding claim 16, the groove direction (30 and 16F) are circumferential (16F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s prior art JP 2016-35310 to Bridgestone Corp.
Regarding claim 14, ‘310 discloses the basic claim structure of the instant application but does not disclose specific dimensions of groove depth.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions would have been an obvious design choice based upon the final size of the member and the strength required for a particular application.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s prior art JP 2016-35310 to Bridgestone Corp. in view of U.S. Patent No. 5,355,908 to Berger et al.
Regarding claim 17, ‘310 does not disclose internal female threads circumferentially.  Berger discloses a member for coupling having inner female threads (fig. 1: 112B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘310 by using internal threads as both inner and outer threads are well known in the art and may be used almost interchangeably depending upon the connection to be made.  This would have been a simple design choice.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633